DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 July 2022 is rejected under 35 U.S.C. 112(a) because it introduces new matter into the disclosure where there is a lack of written description. The added material which is not supported by the original disclosure is as follows: In claim 16: “a protocol device comprising one or more processors which is connected to the monitoring device and/or, where applicable, to the first capture device and/or, where applicable, to the second capture device, and a control device comprising one or more processors connected to the protocol device and/or an accounting device comprising one or more processors connected to the protocol device” [bolded italic emphasis added]; and in claim 26: “the control and evaluation device comprising one or more processors” [bolded italic emphasis added]. The originally disclosed specification did not disclose a processor nor is there any mention in the originally disclosed specification of a CPU nor a computer to imply that a processor was even suggested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
monitoring device in claim 16;
value document processing apparatus in claim 16;
capture device in claim 16;
protocol device in claim 16;
accounting device in claim 16;
identification device in claim 17;
value document processing apparatus in claim 17;
control device in claim 17.
remover device in claim 17;
accounting device in claim 17;
value document processing apparatus in claim 18;
control device in claim 19;
value document processing apparatus in claim 19;
singling device in claim 19;
control device in claim 20;
value document processing apparatus in claim 20;
feeding device in claim 20;
singling device in claim 20;
receiving means in claim 21
value document processing apparatus in claim 21;
control device in claim 21;
removal device in claim 21;
feeding device in claim 21;
control device in claim 22;
removal device in claim 22;
value document processing apparatus in claim 22;
receiving means in claim 23
value document processing apparatus in claim 23;
feeding device in claim 23;
singling device in claim 23;
removal device in claim 23;
control device in claim 23;
control device in claim 24;
feeding device in claim 24;
value document processing apparatus in claim 24;
removal device in claim 24;
feeding device in claim 25;
receiving means in claim 25
value document processing apparatus in claim 25;
singling device in claim 25;
control device in claim 25;
monitoring device in claim 26;
control and evaluation device in claim 26;
monitoring device of claim 28;
monitoring device of claim 29;
capture device of claim 29;
protocol device of claim 29;
control device of claim 29:
value document processing apparatus in claim 29;
accounting device of claim 29;
accounting device of claim 30;
value document processing apparatus in claim 30;
protocol device of claim 30;
control device of claim 30; and 
singling device of claim 30.
(Note that according to MPEP 2181 “the claim limitations use the terms “device” and “apparatus” as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.” For example under USPTO claiming nomenclature “monitoring device” is equivalent to device or means for monitoring.) The following cites structure in the prior art that is either identical to that which Applicant discloses as providing the means or, if not identical, qualifies under the doctrine of equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The protocol device comprising one or more processors is merely described in the specification as “A protocol device connected to the monitoring device links the respective deposit identification to the container identification and to the respective storage region identification and transmits this linking information to a control device or to an accounting device, which assigns the value documents present in the respective storage region of the respective value document container to the respective deposit with the aid of the linking information transmitted by the protocol device.”. There is no description found in the specification of the software nor the hardware that could make up such a protocol device comprising one or more processors.
Further, the accounting device comprising one or more processors is merely described in the specification by “The software of the control device or the accounting device is adapted to assign the value documents present in the respective storage region of the respective value document container to the first or to the second deposit, respectively, with the aid of the linking information transmitted by the protocol device; and deposit, the accounting device can carry out an accounting of the value documents of the respective (first or second) deposit, based on which e.g. a crediting can be initiated to the depositor of the respective deposit.”  While the software is mentioned there is no description of how the software works. In addition, there is no description of the hardware components describing the accounting device. The new amendments to the claims include “comprising one or more processors” and therefore introduce new matter as there is no mention of processors, CPUs or computers found in the originally disclosed specification.
The control device is mentioned above in parallel with the accounting device. The control device has the same written description shortcomings found in the accounting device.

Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and if the remaining 112 objections of the base claim would be amended as appropriate to overcome the 35 U.S.C. 132 new matter objections.

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. Merely mentioning software, for example, in paragraph [0011]: "The software of the control device or the accounting device is adapted to assign the value documents present in the respective storage region of the respective value document container to the first or to the second deposit, respectively, with the aid of the linking information transmitted by the protocol device" and in paragraph [0012]: “the specification further explains that: "The respective container identification of a value document container has assigned thereto a unique storage region identification for each of its storage regions. This assignment is lodged e.g. in the software of the monitoring device and in the software of the protocol device and in the software of the control device or of the accounting device” is not written description of one or more processors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485